948 F.2d 1282
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Stephen SLIWA, Plaintiff-Appellant,v.Robert H. HERRING, Jr., Assistant Attorney General;  DavidL. Smith, Assistant Warden;  T.R. Williams, AdjustmentCommittee Chairman;  Donna Miller, Correctional Officer;BILL RAMSEY, Recreational Supervisor, Defendants-Appellees.
No. 91-7079.
United States Court of Appeals, Fourth Circuit.
Submitted June 19, 1991.Decided Nov. 18, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   James C. Turk, Chief District Judge.  (CA-90-557-R)
David Stephen Sliwa, appellant pro se.
Gayl Branum Carr, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before SPROUSE, WILKINSON and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
David Stephen Sliwa appeals from the district court's orders denying relief under 42 U.S.C. § 1983 and denying his motion for reconsideration.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Sliwa v. Herring, CA-90-557-R (W.D.Va. Apr. 9 and 25, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.